Citation Nr: 1031713	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bronchiectasis, to include 
as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1966 to November 1968.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.


REMAND

In the substantive appeal submitted in December 2008, the Veteran 
asked to testify at a hearing conducted before a Veterans Law 
Judge (VLJ) at the RO.  In subsequent correspondence dated 
January 2009, the Veteran confirmed his request for a hearing 
before a VLJ but agreed to participate in a video-conference 
hearing in lieu of an in-person hearing before the Board.  A 
complete and thorough review of the claims folder indicates that 
the Veteran has not been accorded his requested hearing.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  In the present appeal, the Board agrees that 
the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference 
hearing as permitted under 38 C.F.R. 
§ 20.700(e).

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


